Citation Nr: 1025001	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from July 1980 to January 1984; 
had subsequent service in the Naval Reserve;  and was discharged 
in July 1986.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 

A hearing was held before a Veterans Law Judge in May 2008 who is 
no longer employed at the Board.  In an April 2010 letter, the 
Board informed the Veteran that the individual who presided at 
the May 2008 hearing, who would ordinarily have participated in 
making the final determination of the claim, was no longer 
employed by the Board and that the Veteran had the right to a 
hearing before another Veterans Law Judge.  The Veteran waived 
the right to an additional hearing.  The case has accordingly 
been reassigned.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for lumbosacral 
strain is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDING OF FACT

A preponderance of the evidence shows that a seizure disorder was 
not incurred during the Veteran's active duty or for many years 
thereafter; nor is a seizure disorder shown to be otherwise 
related to such service, to include the claimed in-service 
concussion.




CONCLUSION OF LAW

The criteria for service connection for a seizure disorder are 
not met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2004. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service and post-service treatment records and 
assisted the appellant in obtaining evidence.

The Veteran has stated that he underwent treatment for seizures 
at the VA medical center at Long Beach, California from 1984 to 
1987.  However, requests for records from that facility did not 
result in any record dated before 2000.  He also testified that 
he was treated for seizures at a Kaiser facility within one year 
of separation from active service.  See hearing transcript (T.) 
at 10-12.  However, he testified that he could not remember the 
location of that facility and that there was no way he could get 
any information regarding that facility.  See T. at 11.  
Therefore, all known records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file.  

There is no competent evidence of record that the Veteran 
sustained a concussion in service.  The Veteran has testified 
that his seizures began shortly after active service in 1984 due 
to a claimed inservice concussion.  However, the first medical 
evidence of a seizure disorder is in 2000.  Because there is no 
event, injury, or disease in service, or within one year of 
separation from service, to which the Veteran's seizure disorder 
could be related; a VA medical opinion is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (a medical 
examination conducted in connection with claim development could 
not aid in substantiating a claim when the record does not 
already contain evidence of an inservice event, injury, or 
disease).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system, 
such as a seizure disorder, may also be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran served on active duty from July 1980 to January 1984; 
had subsequent service in the Naval Reserve; and was discharged 
in July 1986.  The Veteran contends that he sustained rope burns 
to his hands and a concussion when he was handling supplies 
aboard the USS Blue Ridge (LCC 19).  On his VA application for 
compensation and pension received in May 2005, he stated that 
this inservice accident occurred in September 1981.  At his 
hearing, he stated that his first seizure occurred four or five 
months after separation from service.  

The only service treatment record contained in the Veteran's 
claims file dated in September 1981 noted treatment for 
Gonococcal urethritis.  The next service treatment record, dated 
in November 1981, noted treatment for swelling and itching of the 
left hand of one-days duration.  It was noted he used all-purpose 
detergent the previous night.  The examiner noted that there was 
no history of trauma.  The assessment was possible allergic 
reaction.  

The remainder of the Veteran's service treatment records are also 
negative for any complaints or findings of a head injury or 
seizure disorder.  On separation examination in December 1984, 
examination of the head was normal, and there was no mention of 
any defects or diagnoses.  On his July 1986 Record of Discharge 
from the U. S. Naval Reserve (Inactive), he was recommended for 
reenlistment.  

VA medical records note treatment for a seizure disorder in 2000.  
Subsequent medical records show treatment for seizures.  

There is current medical evidence showing that the Veteran has 
been diagnosed with a seizure disorder.  However, as noted, the 
Veteran's service treatment records do not show that the Veteran 
ever injured his head or hands during service.  In fact, a 
service treatment record dated in November 1981, apparently two 
months after the putative inservice accident, noted that the 
Veteran did not have a history of trauma.  Nor do the STRs show 
evidence of complaints, treatment or diagnoses of a head injury 
residual, or a seizure disorder.

Rather, the evidence referable to a head injury and a seizure 
disorder is shown more than one year post-service. 

The inconsistencies in the record undermine the Veteran's 
credibility as an accurate historian.  While there is ample 
evidence of medical treatment in service, there are no STRs for 
the disability claimed and the discharge examination notes normal 
examination of the head with no notation of any defect or 
diagnosis.  An STR dated two months after the claimed accident 
specifically notes NO history of trauma.  There are no post-
service records reflecting treatment for the disability claimed 
for the time periods at issue from the facilities he identified.  
The first medical record reflecting the claimed disability is 
more than 15 years post service.  The Veteran's statement under 
oath that he was treated at a Kaiser medical facility within one 
year of separation, but could not get the records because he 
could not remember the location of the facility, which was near 
where his mom lived in West Virginia, further undermines his 
credibility.

While the Veteran is competent to comment on his symptoms, as a 
layperson, lacking in medical training and expertise, he cannot 
provide a competent opinion on a matter as complex as the 
etiology of his current seizure disorder and his views in this 
regard are of no probative value.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for a seizure disorder is 
denied.  


REMAND

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 81-85 (2006).  Service treatment 
records note that the Veteran sustained a low back contusion in 
July 1984.  In the 2000's the Veteran has been treated for 
degenerative disc disease of L3-L4 and sciatica.  An examination 
is needed to determine if the Veteran's current disability is 
related to his inservice low back injury.  

A private medical opinion regarding the Veteran's ability to do 
work-related activities dated in August 2007 noted that an 
orthopedic consultation indicated that the Veteran may have 
possible sciatica.  This indicates that additional pertinent 
medical records may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the 
information necessary to acquire the complete 
medical treatment records, not currently of 
record, pertaining to a low back disability.

2.  After the development requested in 
paragraph 2 is completed, schedule the 
Veteran for an examination of the low back by 
an appropriate medical professional.  The 
Veteran's claims folder and a copy of this 
Remand must be made available in conjunction 
with a review all of the pertinent medical 
evidence of record.   The examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., probability of 
50 percent or greater) that any currently 
diagnosed low back disability was caused by 
service.  In rendering the requested opinion, 
the examiner must address the significance of 
the Veteran's inservice low back contusion.  
The examiner should provide a comprehensive 
rationale for the opinions provided.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


